EDITH BROWN CLEMENT, Circuit Judge,
dissenting:
The decision to grant COA must be based on the merits of the petitioner’s habeas claim under the Antiterrorism and Effective Death Penalty Act (“AEDPA”); this is true even in a capital case. While I do not disagree with the standard for granting COA that the majority identifies, I cannot see how that admittedly low threshold has been met. In granting COA, the majority ignores the lack of merit of Dickson’s claims and the obvious support in the record for the Director’s position. Because the majority fails to adhere to the strictures of AEDPA, I respectfully dissent.
My disagreement with the majority opinion is two-fold. First, the majority disregards the wealth of corroborating evidence that renders the undisclosed statements immaterial for the purposes of Brady v. Maryland, 373 U.S. 83, 83 S.Ct. 1194, 10 L.Ed.2d 215 (1963). This is improper under this circuit’s Brady jurisprudence. See East v. Johnson, 123 F.3d 235, 239 (5th Cir.1997) (stating “when the testimony of a witness who might have been impeached by undisclosed evidence is strongly corroborated by additional evidence, the undisclosed evidence generally is not found to be material”). See also Summers v. Dretke, 431 F.3d 861, 874 (5th Cir.2005) (denying COA on a Brady claim). I would not dissent on this point alone, however, because the majority’s error may be addressed at the merits phase.
Second, and most troubling, the majority grants COA based on the debatability of the Brady claim, not the debatability of the district court’s resolution of the habeas petition under AEDPA. Even if there were room for debate on whether the undisclosed statements are material under Brady, that is not the question before this court. Rather, the relevant question is whether the district court’s resolution under AEDPA is debatable. As such, we must ask whether jurists of reason can debate that the state court’s rejection of Dickson’s claims was contrary to or an unreasonable application of clearly established Supreme Court precedent. But the majority grants COA without even considering this question. While I disagree with the majority’s assessment that the undisclosed statements are even potentially material under Brady, I dissent because of the majority’s failure to incorporate AED-PA’s deferential standard into its analysis.